Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air-moving device”, “airlock chamber”, “proximal section”, “distal section”, “crop harvesting machine”, “conveying system”, “clean air collection duct”, “perimeter collection duct” and “distal discharge port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9, 12-14, 16-18, 20, 23-26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “air-moving device” and “airlock chamber” in lines 3 and 9.  

Similar rejection for claim 12.  Claims 2-3, 5-7, 9, 13-14, 16-18 and 20 depend on claims 1, 12; and hence are also rejected.
Claim 23 recites “mechanism for reducing air pressure within the dust control system” in line 3.  
Examiner has consulted the instant Applicant’s Specification and find no disclosure therein that evinces possession of “mechanism for reducing air pressure within the dust control system”.  Claim 24-26 and 28-29 depend on claim 23; and hence are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said cyclone separator" in line 1.  
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9, 12-14, 16-18, 20, 23-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Parenti (US 4869737) in view of Rosenfeld (US 20160341158).
As regarding claim 1, Parenti discloses the claimed invention for a dust control system for removing debris and fine particulates form an airstream, comprising: a. an air-moving device (47, 72) for reducing air pressure within the dust control system to create an airstream through said dust control system; b. a first air filtering stage comprising i. a screen (20, 21) for preventing passage of debris of a pre-determined size, and c. a second air filtering stage (25) operable to remove fine particulates from 
Parenti does not disclose a cleaning device operable to continuously remove dust and debris from said screen and pass said dust and debris into an airlock chamber.  Rosenfeld teaches a cleaning device (72, [0037] and fig. 2) operable to continuously remove dust and debris from said screen and pass said dust and debris into an airlock chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a cleaning device operable to continuously remove dust and debris from said screen and pass said dust and debris into an airlock chamber as taught by Rosenfeld in order to clean filtering device.
As regarding claim 2, Parenti as modified discloses all of limitations as set forth above.  Parenti as modified discloses the claimed invention for wherein each of said plurality of vortex tube separators (col 2 ln 59: see US 4348057 (hereinafter US ‘057), fig. 12) includes a. a proximal section for receiving particulate-laden air from said first air filtering stage that includes central deflection cone (US ‘057 – fig. 12; no number), angled blades (US ‘057 - 64) positioned between an axial center of the vortex tube and a perimeter of the vortex tube, b. a body in which the particulates are concentrated along the circumference of the body by a vortex generated by said angled blades, and c. a distal section having a clean air collection duct (US ‘057 - 72) for collecting clean air from the central area of the body, and a perimeter collection duct (US ‘057 - 74) for collecting particulate material from the perimeter of the body for delivery to the central chamber.

As regarding claim 5, Parenti as modified discloses all of limitations as set forth above.  Parenti as modified discloses the claimed invention for wherein clean air is passes through a distal clean air collection duct into a plenum (about 37) distal to said vortex tube housing.
As regarding claim 6, Parenti as modified discloses all of limitations as set forth above.  Parenti as modified discloses the claimed invention for a third air filtering stage (65), said third filtering stage including at least one cyclone separator.
As regarding claim 7, Parenti as modified discloses all of limitations as set forth above.  Parenti as modified discloses the claimed invention for a third air filtering stage (65 of fig. 2), said third filtering stage including at least one cyclone separator.
As regarding claim 9, Parenti as modified discloses all of limitations as set forth above.  Parenti as modified discloses the claimed invention for wherein said cyclone separator (65) is operable to remove fine particulate matter from air received from said central chamber by concentrating said particulate matter along the circumference of the cyclone separator by a vortex generated within the cyclone separator.
Claims 12-14, 16-18, 20, 23-26 and 28-29 are also rejected with similar reasons as stated in claims 1-3, 5-7 and 9 above.  Examiner notes that a crop harvesting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773